Title: From Thomas Jefferson to James Madison, 12 September 1801
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Sep. 12. 1801.
Your’s of yesterday was delivered by your express about 5. aclock in the evening. my occupations for the departing post have prevented my answering instantly.
No commission, nor letter of credence was signed for mr Livingston before we left Washington. I think the Boston has not yet left Boston for New York. I presume therefore that we can sign those papers in time after our return to Washington. I suspect, on view of Murray’s letters, that the real obstacle to the ratification is nothing more than a desire to obtain an express renunciation of the demand of indemnities. if this be the case it will probably be ratified on that condition. on the established principle that every thing is abandoned which is not provided for in a treaty of peace, the express abandonment would not be necessary if the 2d. article is expunged. suppose we were to instruct Livingston, in case he finds on arrival at Paris that the ratification is witheld, that he propose the single article for the restitution of prizes, and say to them that with every disposition towards them of perfect friendliness & free commerce, we are willing to trust, without a treaty, to the mutual interests of the two countries for dictating the terms of our commercial relations, not doubting that each will give the best terms in practice to the other, that on the expiration of the British treaty we shall probably do the same with that nation, & so with others. unless indeed events should render it practicable to sign a short formula merely explanatory or amendatory of the L. of Nations in a few special articles. the being in freedom to refuse entrance in time of war to armed ships, or prizes, to refuse or send off ministers & consuls in time of war, is a most desireable situation in my judgment.—I wonder to see such an arrearage from the departmt. of state to our bankers in Holland. our predecessors seem to have levied immense sums from their constituents merely to feed favorites by large advances, & thus to purchase by corruption an extension of their influence & power. their just debts appear to have been left in the background. I understood that the advance to Genl. Lloyd was to relieve his distress, and the contract a mere cover for letting him have the benefit of the 5000. D. what would you think of agreeing to annul the contract on his previous actual reimbursement of the money?—I think we may conclude with tolerable certainty that the Tripolitans had not taken any of our vessels before Dale’s arrival at Gibraltar. what a pity he did not know of the war, that he might have taken their admiral & his ship.
mr Church does not exactly ask for a restoration of his consulship of Lisbon; but I am inclined to think it the very best step we can take. however this may be a subject of conversation when we meet. I am happy to hear your complaint has been so slight. I hope the great change in the weather since last night will secure us against the return of any more very hot weather. my respects to the ladies, & sincere and affectionate esteem to yourself.
Th: Jefferson
P.S. all the papers are returned except Davis’s letter recommending a collector for the Ohio district.
